Citation Nr: 1425795	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  This case was held open for 60 days in order to allow the Veteran adequate opportunity to submit additional.  Such evidence pertinent to the matters on appeal was received in June 2010, and the Veteran has waived initial RO consideration of this evidence.

The Veteran's appeals were last remanded by the Board in March 2011 in order to provide VCAA notice relative to the issue of entitlement to a TDIU, to obtain the Veteran's SSA records, and to provide the Veteran with a VA examination to determine the nature and severity of his service-connected PTSD.  The Veteran was provided with VCAA notice and SSA records were obtained in March 2011.  The Veteran was then provided with a VA PTSD examination in April 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2011 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.

2.  Throughout the rating period on appeal, the Veteran's sole service-connected disability has been PTSD, which is now rated as 70-percent disabling.   

3.  The Veteran completed the eighth grade, and last worked full time in 2003 as a self-employed mason.  

4.  The Veteran's service-connected disability alone does not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

The appellant's filing of a notice of disagreement as to the initial rating assigned (or effective date assigned, etc.) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Veteran's service treatment records are associated with the claims file, as are VA and Social Security Administration (SSA) records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Increased Rating Claim

The Veteran has been service connected for PTSD, which has been rated as 50 percent disabling since October 11, 2004.  He seeks a higher initial rating.  

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g,. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Here, the Veteran was provided with a VA mental disorders examination in April 2003, at which time he was diagnosed as having PTSD.  The Veteran was casually groomed and fully cooperative, although he displayed considerable anxiety.  His speech was within normal limits with respect to rate and rhythm, although his eye contact was limited.  His predominant mood was one of considerable anxiety, and his affect was appropriate to contact.  His thought processes and associations were logical and tight, with no confusion.  No gross impairment of memory was observed.  The Veteran was generally oriented in all spheres, although he did not know the exact date.  Neither hallucinations nor delusional material were noted during the examination.  His judgment was adequate, although his insight was somewhat limited.  Although he reported some homicidal and suicidal ideation, he denied any intent.  The examiner assigned a GAF score of 42, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  

VA treatment reports from this period indicated that the Veteran was moderately anxious and would not make eye contact.  His mood was nervous and his affect was flat but obviously nervous and congruent.  His speech was normal with respect to rate, volume, and tone.  His thought process was goal-directed and linear.  He reported suicidal ideations in the past, but denied any current suicidal or homicidal ideations.  He denied any hallucinations or delusions.  His GAF scores during this time ranged from 41 to 55.

At the time of the Veteran's May 2010 Board videoconference hearing, he submitted a form from his treating VA physician opining that the Veteran's PTSD caused him to experience occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Veteran was provided with his most recent VA examination in April 2011, at which time the examiner diagnosed him as having chronic PTSD.  Upon examination, he was casually groomed and fully cooperative, although he displayed considerable anxiety and dysphoria.  Speech was within normal rate and rhythm.  The Veteran's mood was anxious and depressed, and his affect was appropriate to content.  Thought processes and associations were logical and tight, with no confusion.  His memory was grossly intact, and he was oriented in all spheres.  He did not report hallucinations or delusional material.  His insight and judgment were both adequate.  Although the Veteran denied suicidal and homicidal intent, he reported suicidal and homicidal ideation.  The examiner assigned the Veteran a GAF score of 43, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner additionally opined that the Veteran's symptoms were severe, occurred virtually daily, and have persisted for a number of years.  However, the examiner did not find evidence that his mental health symptoms precluded all employment or the activities of daily living. 

Based on a thorough review of all of the evidence, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 70 percent disability rating.  38 C.F.R. § 4.7 (2013).  

In reaching this determination, the Board finds it significant that the VA physician form submitted by the Veteran at his Board videoconference hearing provided overall assessments that the Veteran's psychiatric symptomatology resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood.  This is essentially a restatement of the criteria for a 70 percent rating.

Furthermore, the Veteran's symptomatology of considerable anxiety, depression, homicidal ideation, and suicidal ideation, have been shown to result in the level of functional impairment compatible with this finding.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that total social and occupational impairment has not been shown in this case.  The VA physician form explicitly indicated that the Veteran did not experience total occupational and social impairment with symptoms.  Additionally, the April 2011 VA examiner opined that there was no evidence that the Veteran's mental health symptoms precluded all employment or the activities of daily living.  At this examination, the Veteran indicated that he visited his mother occasionally and kept in contact with his estranged spouse.  Accordingly, while the Veteran has shown significant difficulty in social and occupational relationships, he has also demonstrated that he is able to establish and maintain some social and occupational relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case, the credible lay and medical evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  On mental status examinations, no impairment in thought process or communication, impaired impulse control, obsessional or ritualistic behaviors, hallucinations, delusions, or psychosis were shown.  As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

The issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, there is no evidence of record that would warrant ratings in excess of those assigned herein for his PTSD during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU

The Veteran also contends that his service-connected PTSD is severe enough to prevent substantially gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Here, throughout the rating period on appeal, the Veteran's sole service-connected disability has been PTSD, which, as discussed above, is now assigned a 70 percent rating.   As this rating meets the above noted percentage requirements, entitlement to TDIU can be assigned under 38 C.F.R. § 4.16(a).  In addition, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, supra.

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disability alone, taking into consideration his educational and occupational background.  

According to the Veteran's Application for Increased Compensation Based on Unemployability, he was last self-employed as the owner/operator of a masonry business until 2003.  At that point, the Veteran indicated that he had to retire due to his PTSD symptomatology, as he had limited patience for customers and lost contracts with builders as a result of not agreeing with them.  The Veteran additionally indicated that he had an eighth-grade education.  

Although the Veteran receives Social Security Administration (SSA) disability benefits, degenerative joint disease is listed as the primary diagnosis preventing him from working, while anxiety-related disorder is merely a secondary diagnosis.  The Board emphasizes that the Veteran's only service-connected disability is PTSD.  
 
Here, the medical evidence of record simply does not show that the Veteran's service-connected PTSD alone results in unemployability.  The VA physician form submitted by the Veteran at his Board hearing explicitly indicated that he did not experience total occupational and social impairment with symptoms.  Moreover, the April 2011 VA examiner did not find evidence that the Veteran's mental health symptoms precluded all employment or the activities of daily living.  To the contrary, the Veteran exhibited normal speech as well as thought processes and associations which were logical and tight.  His memory was grossly intact, and he was oriented in all spheres.  Finally, the examiner opined that the Veteran was competent for VA purposes and was not in need of psychiatric hospitalization.  There is no medical opinion in favor of the claim.

Although the Veteran has indicated that he was awarded SSA disability benefits at least in part due to his PTSD, the SSA decision included a primary diagnosis of degenerative joint disease.  While the record reflects that the Veteran has some occupational impairment resulting from his service-connected PTSD, as contemplated by his currently assigned 70 percent rating, the evidence does not establish that it alone precludes gainful employment.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disability, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


